


FOURTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT AND JOINDER


This FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
JOINDER (“Amendment”), dated as of April 25, 2014, is among RESOURCE AMERICA,
INC., a Delaware corporation (“Borrower”), TD BANK, N.A., a national banking
association, in its capacity as agent (“Agent”), TD BANK, N.A., a national
banking association, in its capacity as issuing bank (“Issuing Bank”) and each
of the financial institutions which are now or hereafter identified as Lenders
on Schedule A (as such Schedule may be amended, modified or replaced from time
to time) attached to the Loan Agreement (as defined below) (each such financial
institution, individually a “Lender” and collectively all “Lenders”).


BACKGROUND


A.
Pursuant to the terms of a certain Amended and Restated Loan and Security
Agreement dated as of March 10, 2011 among Borrower, Agent and Lenders (as the
same has been or may be supplemented, restated, superseded, amended or replaced
from time to time, the “Loan Agreement”), Lenders initially made available to
Borrower, inter alia, a revolving line of credit and term loan (the “Loans”).
All capitalized terms used herein without further definition shall have the
respective meaning set forth in the Loan Agreement and all other Loan Documents.

B.
The Loans are secured by, inter alia, continuing perfected security interests in
the Collateral.

C.
Pursuant to the Loan Agreement, certain affiliates of Borrower (each a
“Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”) delivered
to Agent various security and collateral documents, including, without
limitation: (i) the Surety and Guaranty Agreement made by Subsidiary Guarantors
in favor of Agent, (ii) the Guarantor Security Agreement made by Subsidiary
Guarantors in favor of Agent, and (iii) the Subsidiary Collateral Pledge
Agreement made by certain Subsidiaries in favor of Agent relating to the assets
described therein, each as amended, restated, extended, supplemented or
otherwise modified in writing from time to time.

D.
The Loan Agreement provides that no Subsidiary Guarantor shall create or acquire
any Subsidiary unless (a)(i) such Subsidiary becomes party to the Surety and
Guaranty Agreement and Guarantor Security Agreement, or (ii) Borrower otherwise
provides an opinion of counsel that such Subsidiary is prohibited from becoming
a Subsidiary Guarantor pursuant to its organizational documents or any loan
documents to which it is a party, and (b) the Capital Stock of such Subsidiary
is pledged to Lender.

E.
Resource Real Estate, Inc. has created the following Subsidiaries: Resource Real
Estate Opportunity Advisor II, LLC, a Delaware limited liability company (“RREO
Advisor II”), and Resource Real Estate Opportunity Manager II, LLC, a Delaware
limited liability company (“RREO Manager II” and together with RREO Advisor II,
each a “Joining Guarantor” and collectively, “Joining Guarantors”). Each Joining
Guarantor is an indirect Subsidiary of Borrower and, in recognition of the
benefits and privileges under the Loan Documents, each Joining Guarantor and
Borrower have requested that such Joining Guarantor be permitted to join into
the Loan Documents, as if an original signatory thereto, and Agent and Lender
have so consented subject to the terms and conditions hereof.





--------------------------------------------------------------------------------




F.
Borrower has requested certain modification to the Loan Agreement, and Agent and
Lenders have agreed to such modifications in accordance with and subject to the
satisfaction of the conditions hereof.

NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:
1.Joinder.
a.Each Joining Guarantor hereby becomes a Subsidiary Guarantor under the Loan
Agreement and the Loan Documents. All references to Subsidiary Guarantors
contained in the Loan Agreement and Loan Documents are hereby deemed for all
purposes to also refer to and include each Joining Guarantor as a Subsidiary
Guarantor and each Joining Guarantor hereby agrees to comply with all of the
terms and conditions of the Loan Documents (to which the other Subsidiary
Guarantors are a party) as if an original signatory thereto.
b.Each Joining Guarantor hereby joins in, assumes, adopts and becomes an
Undersigned (as defined therein) under the Surety and Guaranty Agreement. All
references to Undersigned contained in the Guaranty are hereby deemed for all
purposes to also refer to and include each Joining Guarantor as an Undersigned
and each Joining Guarantor hereby agrees to comply with all of the terms and
conditions of the Surety and Guaranty Agreement as if an original signatory
thereto. Each Joining Guarantor is jointly and severally liable for, and hereby
guarantees and becomes surety for, the unconditional and prompt payment and
performance to Secured Parties of all Obligations.
c.Each Joining Guarantor hereby joins in, assumes, adopts and becomes a Debtor
(as defined therein) under the Guarantor Security Agreement and hereby grants
Agent, for the ratable benefit of Secured Parties, a security interest in all of
such Joining Guarantor’s Collateral (as defined in the Guarantor Security
Agreement). All references to Debtors contained in the Guarantor Security
Agreement are hereby deemed for all purposes to also refer to and include each
Joining Guarantor as a Debtor and each Joining Guarantor hereby agrees to comply
with all of the terms and conditions of the Guarantor Security Agreement as if
an original signatory thereto.
2.Amendment to Loan Documents. Upon the effectiveness of this Amendment, the
Loan Documents shall be amended as follows:
a.Section 1.1 of the Loan Agreement shall be amended by deleting the definitions
of “Maturity Date” and “Maximum Revolving Credit Amount” and replacing each as
follows:
Maturity Date - The earliest of (a) the date on which the RCM Management
Agreement is terminated or expires in accordance with its terms, (b) the date on
which the RCM Management Agreement is sold and (c) December 31, 2017.
Maximum Revolving Credit Amount - The sum of Eleven Million Five Hundred
Thousand Dollars ($11,500,000); provided, however, that upon the occurrence of
an Insufficient Pledged Securities Event, the Maximum Revolving Credit Amount
shall automatically reduce to the sum of Seven Million Five Hundred Thousand
Dollars ($7,500,000).





--------------------------------------------------------------------------------






b.Section 1.1 of the Loan Agreement shall be amended by adding the definitions
of “Cleanup Requirement”, “Insufficient Pledged Securities Event” and “Revolving
Credit Period” in the appropriate alphabetical order:
Cleanup Requirement - Section 2.1(d).
Insufficient Pledged Securities Event - Borrower’s (a) delivery to Agent and
Lenders of a report pursuant to Section 6.9(i) that evidences an aggregate value
of Pledged Securities which is less than Six Million Dollars ($6,000,000) or (b)
failure to deliver a report pursuant to Section 6.9(i) when due, and such
failure to deliver a report is not cured within fifteen (15) days.
Revolving Credit Period - Each one year period beginning on (a) April 25, 2014,
2014 (the “Reset Date”) and (b) each one year anniversary of the Reset Date.
c.Section 1.3 of the Loan Agreement shall be amended by deleting the third and
final sentence thereof and replacing it with the following:
Notwithstanding anything in this Agreement to the contrary, each of the
financial covenants in Section 6.8, along with any defined term in this
Agreement that is utilized in determining any such financial covenants shall, in
all events, exclude the assets and liabilities or items of income or expense
that are attributable to RCC, to LEAF or any LEAF entity, or to any Affiliate of
LEAF or any LEAF entity.
d.Section 2.1(a)(i) of the Loan Agreement shall be amended and restated to read
in full as follows:
(a)    (i)    Subject to the terms and conditions of this Agreement, each Lender
hereby severally establishes for the benefit of Borrower a revolving credit
facility (collectively, the “Revolving Credit”) which shall include Letters of
Credit issued by Issuing Bank and cash Advances extended by Lenders to or for
the benefit of Borrower from time to time hereunder (“Revolving Credit Loans”).
The aggregate principal amount of all Revolving Credit Loans plus Letter of
Credit Obligations shall not, (A) at any time, exceed the Maximum Revolving
Credit Amount and (B) after an Insufficient Pledged Securities Event, at any
time exceed the lesser of (x) the Maximum Revolving Credit Amount and (y) the
Borrowing Base. Subject to such limitations, the outstanding balance of
Revolving Credit Loans may fluctuate from time to time, to be reduced by
repayments made by Borrower, to be increased by future Revolving Credit Loans
which may be made by Lenders and, subject to the provisions of Section 8 below,
shall be due and payable on the Maturity Date. If the sum of the aggregate
principal amount of all Revolving Credit Loans plus Letter of Credit
Obligations, (1) at any time, exceed the Maximum Revolving Credit



--------------------------------------------------------------------------------




Amount or (2) after an Insufficient Pledged Securities Event, at any time exceed
the lesser of (x) the Maximum Revolving Credit Amount and (y) the Borrowing Base
(either such event, an “Overadvance”), Borrower shall within five (5) Business
Days notice from Agent, repay the Overadvance in full by making payment on
account of the Revolving Credit Loans (provided that Borrower shall repay any
Overadvance existing on the date of a permanent reduction in the Maximum
Revolving Credit Amount on that date).
e.Section 2.1 of the Loan Agreement shall be amended by adding a new subsection
(d) at the end thereof to read in full as follows:
(d)    During each Revolving Credit Period, Borrower shall cause the outstanding
principal balance of cash Advances under the Revolving Credit to remain at zero
dollars ($0) for a consecutive thirty (30) day period (the “Cleanup
Requirement”). If, as of the date that is 30 days prior to end of any Revolving
Credit Period, Borrower has not completed its compliance with this requirement,
Borrower shall on such date reduce the outstanding cash Advances to zero dollars
($0) and maintain the outstanding cash Advances at zero dollars ($0) through the
last day of the Revolving Credit Period. If the outstanding balance of cash
Advances is at zero dollars ($0) on the date 30 days prior to the end of such
Revolving Credit Period and the Cleanup Requirement has not been previously
satisfied during such Revolving Credit Period, Borrower shall not request any
cash Advances through the number of days necessary to complete its compliance
with this requirement.
f.Section 2.9(f) is hereby deleted in its entirety.
g.Section 6.9(b) of the Loan Agreement shall be amended and restated to read in
full as follows:
(b)    Borrowing Base Certificate - after an Insufficient Pledged Securities
Event, with each requested Advance, and monthly, not later than fifteen (15)
days following each month-end, a signed borrowing base certificate in the form
of Exhibit “E” attached hereto and made a part hereof (“Borrowing Base
Certificate”);
h.Section 6.9 of the Loan Agreement shall be amended by (i) deleting the word
“and” at the end of subsection (g), (ii) deleting the period at the end of
subsection (h) and inserting “; and” in lieu thereof and (iii) adding a new
subsection (i) at the end thereof to read in full as follows:
(i)    Pledged Securities Report - with each requested Advance, and monthly, not
later than fifteen (15) days following each month-end, a report detailing the
value of the Pledged Securities as of the last day of the preceding month.





--------------------------------------------------------------------------------




i.The Revolving Credit Notes shall be amended and restated in the form attached
hereto as Exhibit B.
j.Schedule A to the Loan Agreement shall be amended and restated to read in full
as follows:
Lenders
Pro Rata
Percentage
Revolving Credit
Pro Rate Share
TD Bank, N.A.
100%
$11,500,000

k.Schedule I to the Sponsored CDO Pledge Agreement is hereby deleted in its
entirety and replaced with Schedule I attached to this Amendment as Exhibit A.
3.Consent. Subject to the effectiveness of this Amendment, Agent and Lenders
hereby consent to the payment on March 31, 2015 of all amounts then due on the
Existing Subordinated Debt in accordance with its terms (the “Subordinated Debt
Maturity Payment”), provided that no Significant Default then exists. Agent’s
and Lenders’ consent to the Subordinated Debt Maturity Payment shall not
otherwise affect the right of Agent and Lenders to demand compliance by Borrower
and Subsidiary Guarantors with all of the terms, conditions and provisions of
the Loan Agreement and Loan Documents or be deemed a waiver of any other
transaction or future action on the part of Borrower and Subsidiary Guarantors
requiring Agent or Required Lenders’ consent or approval under the Loan
Agreement.
4.Representations and Warranties. Borrower represents and warrants to Agent,
Issuing Bank and Lenders that:
a.Prior Representations. Schedule C, Schedule D, Schedule G, Schedule 5.1,
Schedule 5.2, Schedule 5.3, Schedule 5.7, Schedule 5.9, Schedule 5.10(a),
Schedule 5.11(c)(ii), Schedule 5.14(a), Schedule 5.14(b), Schedule 5.17,
Schedule 5.22 and Schedule 7.4(a) are amended and restated in their entirety and
collectively attached as Schedule A to this Amendment. After giving effect to
the amended and restated Schedules attached hereto as Schedule A to this
Amendment, the representations and warranties made to Agent, Issuing Bank and
Lenders in the Loan Agreement are true and correct in all material respects.
b.Authorization. The execution and delivery by Borrower of this Amendment (i)
are and will be within its powers, (ii) have been duly authorized by all
necessary action on behalf of Borrower and (iii) are not and will not be in
contravention of any order of court or other agency of government, of law or of
any indenture, agreement or undertaking to which Borrower is a party or by which
the property of Borrower is bound, or be in conflict with, result in a breach of
or constitute (with due notice and/or lapse of time) a default under any such
indenture, agreement or undertaking, or result in the imposition of any lien,
charge or encumbrance of any nature on any of the properties of Borrower.
c.Valid, Binding and Enforceable. This Amendment and any assignment or other
instrument, document or agreement executed and delivered in connection herewith,
will be valid, binding and enforceable in accordance with their respective terms
except as such enforceability may be limited by any federal or state law
affecting debtor and creditor rights or relating to the bankruptcy, insolvency,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation or similar laws, proceedings, or equitable principles affecting the
enforcement of creditors’ rights, as amended from time to time.



--------------------------------------------------------------------------------




d.No Default. No Default or Event of Default exists.
5.Ratification of Loan Documents. This Amendment is hereby incorporated into and
made a part of the Loan Agreement and all other Loan Documents respectively, the
terms and provisions of which, except to the extent expressly modified by this
Amendment, are each ratified and confirmed and continue unchanged in full force
and effect. Any reference to the Loan Agreement and all other Loan Documents
respectively in this or any other instrument, document or agreement related
thereto or executed in connection therewith shall mean the Loan Agreement and
all other Loan Documents respectively as amended by this Amendment. As security
for the payment of the Obligations, and satisfaction by Borrower of all
covenants and undertakings contained in the Loan Agreement, Borrower hereby
confirms its prior grant to Agent, for the ratable benefit of Secured Parties,
of a continuing first lien on and security interest in, upon and to all of
Borrower’s now owned or hereafter acquired, created or arising Collateral.
6.Confirmation of Indebtedness. Borrower confirms and acknowledges that as of
the close of business on April 25, 2014, (a) it is indebted to Agent and Lenders
under the Loan Documents in the aggregate principal amount of $0.00 and (b)
Issuing Bank has issued Letters of Credit in the aggregate face amount of
$503,057.00, in each case without any deduction, defense, setoff, claim or
counterclaim of any nature as of the date of this Amendment, plus all fees,
costs and Expenses incurred to date in connection with the Loan Documents.
7.Confirmation of Subsidiary Guarantors. By its signature below, each Subsidiary
Guarantor hereby consents to and acknowledges the terms and conditions of this
Amendment and agrees that its obligations under the Surety and Guaranty
Agreement are ratified and confirmed and shall continue in full force and effect
and shall continue to cover all Obligations of Borrower outstanding from time to
time under the Loan Agreement as amended hereby. As security for the payment of
the Obligations, and satisfaction by each Subsidiary Guarantor of all covenants
and undertakings contained in the Loan Documents, each Subsidiary Guarantor
hereby confirms its prior grant to Agent, for the ratable benefit of Secured
Parties, of a continuing first lien on and security interest in, upon and to all
of such Subsidiary Guarantor’s now owned or hereafter acquired, created or
arising Collateral. Each Subsidiary Guarantor hereby represents and warrants to
the Agent, Issuing Bank and Lenders that its execution, delivery and performance
of this Amendment and the transactions contemplated hereby (a) are and will be
within its powers, (b) have been duly authorized by all necessary action on
behalf of such Subsidiary Guarantor and (c) are not and will not be in
contravention of any order of court or other agency of government, of law or of
any indenture, agreement or undertaking to which such Subsidiary Guarantor is a
party or by which the property of such Subsidiary Guarantor is bound, or be in
conflict with, result in a breach of or constitute (with due notice and/or lapse
of time) a default under any such indenture, agreement or undertaking, or result
in the imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Subsidiary Guarantor.
8.Effectiveness Conditions. This Amendment shall become effective upon the
satisfaction of the following conditions:
a.Execution and delivery of this Amendment by the parties hereto;
b.Execution by Borrower of an Amended and Restated Revolving Credit Note in
favor of each Lender in the form attached hereto as Exhibit B (the “Restated
Notes”);



--------------------------------------------------------------------------------




c.Payment to Agent for the ratable benefit of Lenders of a fully earned,
non-refundable amendment fee in the amount of $30,000;
d.Delivery to Agent (A) certified copies of resolutions of the board of
directors of Borrower authorizing the execution, delivery and performance of
this Amendment, the Restated Notes and the transactions contemplated hereby and
thereby, (B) Borrower’s and each Subsidiary Guarantor’s certificate of
incorporation and bylaws, or the certification of an officer of Borrower or such
Subsidiary Guarantor that no amendments or other modifications to such
organizational documents have been made since copies of such organizational
document were last delivered to Agent and (C) an incumbency certificate for
Borrower and each Subsidiary Guarantor identifying all individuals authorized to
execute this Amendment, with specimen signatures;
e.Delivery to Agent of (A) certified copies of resolutions of the board of
directors of each Joining Guarantor authorizing the execution, delivery and
performance of this Amendment and the transactions contemplated hereby, (B) each
Joining Guarantor’s certificate of incorporation and bylaws, as applicable, and
(C) an incumbency certificate for each Joining Guarantor identifying all
individuals authorized to execute this Amendment, with specimen signatures;
f.Delivery to Agent of a good standing certificate for each Joining Guarantor
showing such entity to be in good standing in its state of organization and in
each other state in which it is doing business;
g.Filing of a UCC Financing Statement against each Joining Guarantor;
h.Delivery to Agent of an opinion of counsel that each of RRE West Chase Wyndham
TIC, LLC, RRE Chenal Brightwaters TIC, LLC, RRE Regents Center TIC, LLC, RRE
Heritage Lake TIC, LLC, RRE Bentley Place TIC, LLC and RRE Reserves TIC, LLC is
prohibited from becoming a Subsidiary Guarantor; and
i.Payment by Borrower of all of Agent’s Expenses.
9.Governing Law. THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA. THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER
AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE
REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.
10.Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower and
Agent or Lenders, as required under the Loan Agreement.
11.Duplicate Originals. Two or more duplicate originals of this Amendment may be
signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.





--------------------------------------------------------------------------------




12.Release. As further consideration for the agreement of Agent, Issuing Bank
and Lenders to enter into this Amendment, Borrower (and by its execution below,
each Subsidiary Guarantor) hereby waives, releases, and discharges Agent,
Issuing Bank and each Lender, all affiliates of Agent, Issuing Bank and each
Lender and all of the directors, officers, employees, attorneys and agents of
Agent, Issuing Bank and each Lender and all affiliates of such Persons, from any
and all claims, demands, actions or causes of action existing as of the date
hereof, arising out of or in any way relating to this Amendment, the Loan
Agreement, the Loan Documents and/or any documents, agreements, instruments,
dealings or other matters connected with this Amendment, the Loan Agreement, the
Loan Documents or the administration thereof.
13.Waiver of Jury Trial. BORROWER, AGENT AND EACH LENDER EACH HEREBY WAIVE ANY
AND ALL RIGHTS EACH MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING
OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO
ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE,
FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.


[Balance of Page Intentionally Blank]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.




BORROWER:


Resource America, Inc.




By:
/s/ Thomas C. Elliott                    

Name:
Thomas C. Elliott

Title:
Senior Vice President and

Chief Financial Officer


JOINING GUARANTORS:


Resource Real Estate Opportunity Advisor II, LLC




By:
/s/ Alan F. Feldman                    

Name:
Alan F. Feldman

Title:
Chief Executive Officer





Resource Real Estate Opportunity
Manager II, LLC




By:
/s/ Alan F. Feldman                    

Name:
Alan F. Feldman

Title:
Chief Executive Officer































S-1



--------------------------------------------------------------------------------




AGENT:


TD Bank, N.A.




By:
/s/ Robert J. Mindick                    

Name:
Robert J. Mindick

Title:
Senior Vice President





LENDER:


TD Bank, N.A., as Lender


By:
/s/ Robert J. Mindick                    

Name:
Robert J. Mindick

Title:
Senior Vice President

























































S-2



--------------------------------------------------------------------------------




AGREED TO AND ACCEPTED:  
SURETIES:




Ischus Capital Management, LLC




By:
Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Chief Financial Officer





RAI Ventures, Inc.




By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Senior Vice President





RCP Financial, LLC




By: Resource Programs, Inc., its sole member


By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Senior Vice President & Treasurer





Resource Capital Manager, Inc.




By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Senior Vice President





Resource Capital Investor, LLC


By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Chief Financial Officer







S-3





--------------------------------------------------------------------------------




Resource Capital Partners, Inc.




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
Senior Vice President





Resource Financial Institutions Group, Inc.




By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Senior Vice President





Resource Financial Fund Management, Inc.




By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Senior Vice President





Resource Housing Investors I, Inc.




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
President







Resource Housing Investors II, Inc.




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
President

















S-4



--------------------------------------------------------------------------------




Resource Housing Investors III, Inc.




By:
/s/ Alan F. Feldman                

Name: Alan F. Feldman
Title: President




Resource Housing Investors IV, Inc.




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
President





Resource Leasing, Inc.




By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Treasurer





Resource Programs, Inc.




By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Senior Vice President and Treasurer





Resource Properties XXV, Inc.




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
President





Resource Properties XXVI, Inc.


By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
President





S-5



--------------------------------------------------------------------------------




Resource Properties XXX, Inc.




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
President





Resource Properties XXXI, Inc.




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
President





Resource Real Estate, Inc.




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
Chief Executive Officer





Resource Real Estate Funding, Inc.




By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Senior Vice President





Resource Real Estate Holdings, Inc.


By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Vice President and Treasurer





Resource Real Estate Management, LLC


By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
President



S-6



--------------------------------------------------------------------------------






RRE1 Duraleigh Member, LLC




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
Senior Vice President







RRE2 Duraleigh Member, LLC




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
Senior Vice President







RRE Avalon Member, LLC




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
Senior Vice President





Resource Capital Partners II, LLC


By:
Resource Real Estate, Inc., its sole member



By:    /s/ Alan F. Feldman                
Name: Alan F. Feldman
Title:
Chief Executive Officer





RRE Leaseco, LLC




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
Senior Vice President









S-7



--------------------------------------------------------------------------------




Resource Capital Markets, Inc.




By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Senior Vice President





RRE D2R2 2007-1, LLC


By:
Resource Real Estate, Inc., its sole member



By:
/s/ Alan F. Feldman            

Name:
Alan F. Feldman

Title:
Chief Executive Officer





RRE Investor, LLC


By: Resource Capital Partners II, LLC, its sole
member


By:
Resource Real Estate, Inc., its sole

member


By:
/s/ Alan F. Feldman            

Name:Alan F. Feldman
Title: Chief Executive Officer




Resource Real Estate Management, Inc.




By:
/s/ Steven R. Saltzman                

Name:
Steven R. Saltzman

Title:
Chief Financial Officer





Resource Real Estate Opportunity     
Advisor, LLC


By:
/s/ Alan F. Feldman                    

Name:
Alan F. Feldman

Title:
Chief Executive Officer





S-8



--------------------------------------------------------------------------------




Walnut Street Investments, LLC




By:
/s/ Alan F. Feldman                

Name:
Alan F. Feldman

Title:
President





Resource Real Estate Opportunity
Manager, LLC


By:
/s/ Steven R. Saltzman                

Name:
Steven R. Saltzman

Title:
Chief Financial Officer and

Senior Vice President





Resource Income Advisors, Inc.




By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Senior Vice President and

Chief Financial Officer




Parkwin Services, LLC




By:
/s/ Steven R. Saltzman                

Name:
Steven R. Saltzman

Title:
Vice President and Treasurer





Resource Real Estate Funding II, Inc.




By:
/s/ Thomas C. Elliott                

Name:
Thomas C. Elliott

Title:
Senior Vice President and

Chief Financial Officer








S-9





--------------------------------------------------------------------------------




EXHIBIT B
Form of
AMENDED AND RESTATED REVOLVING CREDIT NOTE




$______________    April __, 2014


FOR VALUE RECEIVED and intending to be legally bound, the undersigned, Resource
America, Inc., a Delaware corporation ("Borrower"), promises to pay, in lawful
money of the United States of America, to the order of __________ ("Lender"), at
the offices of TD Bank, N.A., 1701 Route 70 East, Cherry Hill, New Jersey 08034,
the maximum aggregate principal sum of ____________________ Dollars ($_________)
or such lesser sum which represents Lender’s Pro Rata Share of the principal
balance outstanding under the Revolving Credit established pursuant to the
provisions of that certain Amended and Restated Loan and Security Agreement (as
it may be supplemented, restated, superseded, amended or replaced from time to
time, the "Loan Agreement"), dated as of March 10, 2011, by and among Borrower,
Lender, TD Bank, N.A., in its capacity as Agent and Issuing Bank, and certain
other financial institutions from time to time party thereto. The outstanding
principal balance hereunder shall be payable in accordance with the terms of the
Loan Agreement. The actual amount due and owing from time to time hereunder
shall be evidenced by Agent's records of receipts and disbursements with respect
to the Revolving Credit, which shall, in the absence of manifest error, be
conclusive evidence of the amount. All capitalized terms used herein without
further definition shall have the respective meanings ascribed thereto in the
Loan Agreement.


Borrower further agrees to pay interest on the outstanding principal balance
hereunder from time to time at the per annum rates set forth in the Loan
Agreement. Interest shall be calculated on the basis of a year of 360 days but
charged for the actual number of days elapsed, and shall be due and payable as
set forth in the Loan Agreement.


This Revolving Credit Note (herein, the “Revolving Credit Note”) is one of those
certain Revolving Credit Notes referred to in the Loan Agreement.


If an Event of Default occurs and is continuing under the Loan Agreement, the
unpaid principal balance of this Revolving Credit Note along with all accrued
and unpaid interest and unpaid Expenses shall become, or may be declared,
immediately due and payable as provided in the Loan Agreement. The obligations
evidenced by this Revolving Credit Note are secured by the Collateral.


This Revolving Credit Note may be prepaid only in accordance with the terms and
conditions of the Loan Agreement.


Borrower hereby waives protest, demand, notice of nonpayment and all other
notices in connection with the delivery, acceptance, performance or enforcement
of this Revolving Credit Note.


This Revolving Credit Note and all matters arising out of or relating to this
Revolving Credit Note shall be governed by and construed in accordance with the
substantive laws of the Commonwealth of Pennsylvania. The provisions of this
Revolving Credit Note are to be deemed severable and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions of this Revolving



--------------------------------------------------------------------------------




Credit Note which shall continue in full force and effect. No modification
hereof shall be binding or enforceable against Lender unless approved in writing
by Lender.


This Note amends, restates and supersedes that certain Revolving Credit Note of
Borrower dated March 10, 2011 in the principal amount of $__________ payable to
Lender (the "Original Note"). This Revolving Credit Note shall in no way
extinguish the Borrower’s unconditional obligation to repay all indebtedness
evidenced by the Original Note, is given in substitution for and not as payment
of, the Original Note and is in no way intended to constitute a novation of the
Original Note.


BORROWER (AND LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES ANY AND ALL RIGHTS
IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER THE
LOAN DOCUMENTS.






[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed these presents the day and year first above written.




Resource America, Inc.




By:    /s/ Thomas C. Elliott
Name:    Thomas C. Elliott
Title:
Senior Vice President and Chief Financial Officer











































































[Signature Page to amended and Restated Revolving Credit Note]

